 



PRIVILEGED AND CONFIDENTIAL

Exhibit 10(c)

EXECUTIVE SEVERANCE/NON-COMPETE AGREEMENT

      In this Executive Severance/Non-Compete Agreement dated as of ___, 2005
(the “Agreement”), Sears Holdings Corporation and its affiliates and
subsidiaries (“Sears”), and ___(“Executive”), intending to be legally bound and
for good and valuable consideration, agree as follows:

      1. Severance Benefits.

            (a) Continuation of Compensation. In the event that (x) Executive’s
employment is terminated by any Sears entity by which he is employed (the
“Company”) for any reason other than Cause (as defined below), death or
Disability (as defined below) or (y) Executive’s employment is terminated by
Executive for Good Reason (as defined below), subject to the provisions of
Sections 6(e) and (f) and 10 herein, the Company shall pay to Executive his
annual base salary as in effect immediately prior to the date of termination for
a period of one (1) year and Executive’s target bonus for the year in which the
date of termination has occurred or, if no target bonus has been set for the
year in which the date of termination has occurred, Executive’s target bonus for
the year immediately preceding the year in which the date of termination has
occurred (the “Target Bonus”). The amount described in Section 1(a) shall be
paid in 12 equal annual installments commencing on the date of termination (the
“Salary Continuation Period”) except that no payment will be made to Executive
prior to the first date that such payment can be made without imposition of tax
under Section 409A of the Internal Revenue Code. In addition to the foregoing, a
lump sum payment will be made to Executive within ten (10) days following the
date of termination in an amount equal to the sum of any accrued base salary
through the date of termination to the extent not theretofore paid and any
vacation benefits that accrued prior to the date of termination. No vacation
will accrue after the date active employment ends. All salary continuation
payments and benefits will terminate and forever lapse if Executive is employed
by a “Sears Competitor” as defined in Section 6(b) herein.

            (b) Continuation of Benefits. During the Salary Continuation Period,
Executive will be entitled to all benefits (other than as specified above) for
which Executive was eligible to participate prior to the end of active
employment, with the exception of Long-Term Disability and Flexible Spending
Accounts. Executive and eligible dependents shall be entitled to continue to
participate in the Company’s medical and dental plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).The cost of
such COBRA coverage for Executive and his dependents will be subsidized by the
Company, so that the Executive will be paying the same premium for medical and
dental plan coverage during the Salary Continuation Period as an active
employee. However, in the event Executive becomes employed by another employer
and is covered by such employer’s health benefits plan or program, the medical
and dental benefits provided by the Company hereunder shall be secondary to such
employer’s health benefits plan or program in accordance with the terms of the
Company’s health benefit plans.

            (c) Long-Term Performance Program. The Long Term Performance
Incentive Program grant for any multi-year performance period will be treated at
termination of active employment in accordance with the provisions of its
respective program document or grant letter.

 



--------------------------------------------------------------------------------



 



            (d) Outplacement. From the date of termination pursuant to the first
sentence of Section 1(a), Executive will be immediately eligible for
outplacement services at the Company’s expense. The Company and Executive will
mutually agree on which outplacement firm, among current vendors used by the
Company, will provide these services. Such services will be provided for up to
one (1) year from the beginning of the Salary Continuation Period or until
employment is obtained whichever occurs first.

      2. Definitions. For purposes of this Agreement, the following terms shall
have the definitions as set forth below:

            (a) “Cause” shall mean (1) a material breach by Executive (other
than a breach resulting from Executive’s incapacity due to a mental or physical
disability) of Executive’s duties and responsibilities which breach is
demonstrably willful and deliberate on Executive’s part, is committed in bad
faith or without reasonable belief that such breach is in the best interests of
Sears and is not remedied in a reasonable period of time after receipt of
written notice from Sears specifying such breach, (2) the commission by
Executive of a felony involving moral turpitude, or (3) dishonesty or willful
misconduct in connection with Executive’s employment; and

            (b) “Disability” shall mean disability as defined under the
long-term disability plan of Sears applicable to Executive.

            (c) “Good Reason” shall mean, without Executive’s written consent,
(i) a reduction of more than 10% in the sum of Executive’s annual base salary
and target bonus from those in effect as of the date of this Agreement,
(ii) Executive’s mandatory relocation to an office more than 50 miles from the
primary location at which Executive is required to perform Executive’s duties
immediately prior to the date of this Agreement or (iii) failure of a successor
company to assume or fulfill the obligations under this Agreement.

      3. Non-Disparagement. Executive will not take any actions detrimental to
the interests of Sears, nor make derogatory statements, either written or oral
to any third party, or otherwise publicly disparage Sears, its products,
services, or present or former employees, officers or directors, and will not
authorize others to make derogatory or disparaging statements on Executive’s
behalf.

      4. Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
patentable or not, hereafter made or conceived solely or jointly within the
scope of employment at Sears, provided such invention or expression of an idea
relates to the business of Sears, or relates to Sears actual or demonstrably
anticipated research or development, or results from any work performed by
Executive for or on behalf of Sears, are hereby assigned to Sears, including
Executive’s entire rights, title and interest. Executive will promptly disclose
such invention or expression of an idea to Executive’s management and will, upon
request, promptly execute a specific written assignment of title to Sears. If
Executive currently holds any inventions or expressions of an idea, regardless
of whether they were published or filed with the U.S. Patent and Trademark
Office, or is under contract to not so assign, Executive will list them on the
last page of this Agreement.

-2-



--------------------------------------------------------------------------------



 



      5. Confidentiality. Executive agrees that the existence and terms of the
Agreement, including the compensation paid to Executive, and discussions with
Sears regarding this Agreement, shall be considered confidential and shall not
be disclosed or communicated in any manner except: (a) as required by law or
legal process; (b) to Executive’s spouse, domestic partner, or financial/legal
advisors, all of whom shall agree to keep such information confidential.

      6. Protective Covenants. Executive acknowledges that this Agreement
provides for additional consideration beyond what Sears is otherwise obligated
to pay. In consideration of the opportunity for severance benefits and special
payments specified above, and other good and valuable consideration, Executive
agrees to the following:



  (a)   Non-Disclosure and Non-Solicitation. Executive acknowledges that
Executive has previously or has simultaneously executed and will continue to be
bound by an Executive Non-Disclosure and Non-Solicitation of Employees
Agreement, which agreement sets forth, among other things, the definition of
Sears Confidential Information and is incorporated by reference herein.    
(b)   Non-Competition. Executive acknowledges that as a result of Executive’s
position at Sears, Executive has learned or developed, or will learn or develop,
Sears Confidential Information and that use or disclosure of such Confidential
Information is likely to occur if Executive were to render advice or services to
any Sears Competitor.



  i.   Therefore, for one (1) year from Executive’s last day of active
employment, whether or not Executive receives severance benefits pursuant to
Section 1 hereto (“Severance Pay”), Executive will not, directly or indirectly,
aid, assist, participate in, consult with, render services for, accept a
position with, become employed by, or otherwise enter into any relationship with
(other than having a passive ownership interest in or being a customer of) any
Sears Competitor.     ii.   For purposes of this Agreement, “Sears Competitor”
means



  1.   Those companies listed on Appendix A, each of which Executive
acknowledges is a Sears Competitor, whether or not it falls within the
categories in (2), below, and further acknowledges that this is not an exclusive
list of Sears Competitors and is not intended to limit the generality of
subsection 6(b)(ii)(2), below, and     2.   Any party (A) engaged in any retail
business (whether in a department store, specialty store, discount store, direct
marketing, or electronic commerce or other business format), that consists of
selling furniture, appliances,

-3-



--------------------------------------------------------------------------------



 



      electronics, hardware, auto parts and/or apparel products, or providing
home improvement, product repair and/or home services, with combined annual
revenue in excess of $500 million, (B) any vendor with combined annual gross
sales of services or merchandise to Sears in excess of $100 million, or (C) a
party engaged in any other line of business, in which Sears has commenced
business prior to the end of Executive’s active employment, with Sears having
annual gross sales in that line of business in excess of $50 million.



  iii.   Executive acknowledges that Sears shall have the right to propose
modifications to Appendix B periodically to include (1) emergent Competitors in
Sears existing lines of business and (2) Competitors in lines of business that
are new for Sears with the prior written consent of Executive, which shall not
be unreasonably withheld.     iv.   Executive further acknowledges that Sears
does business throughout the United States, Puerto Rico and Canada and that this
non-compete provision applies in any state of the United States, Puerto Rico or
province of Canada in which Sears does business.

            (c) Executive will provide Sears with such information as Sears may
from time to time reasonably request to determine Executive’s compliance with
this Agreement. Executive authorizes Sears to contact Executive’s future
employers and other entities with which Executive has any business relationship
to determine Executive’s compliance with this Agreement or to communicate the
contents of this Agreement to such employers and entities. Executive releases
Sears, its agents and employees, from all liability for any damage arising from
any such contacts or communications.

            (d) Executive agrees that the restrictions set forth above are
necessary to prevent the use and disclosure of Sears Confidential Information
and to otherwise protect the legitimate business interests of Sears. Executive
further agrees and acknowledges that the provisions of this Agreement are
reasonable.

            (e) Upon the termination of Executive’s employment by either party,
Executive will execute a binding General Release and Waiver of claims in a form
to be provided by Sears, which is incorporated by reference herein. This General
Release and Waiver will be in a form substantially similar to the attached
sample. If the General Release and Waiver is not signed or is signed but
subsequently revoked, Executive will not receive Severance Pay (if any) or any
other benefits due under this Agreement.

            (f) Executive acknowledges that irreparable harm would result from
any breach or threatened breach by Executive of the provisions of this
Agreement, and monetary damages alone would not provide adequate relief for any
such breach. Accordingly, if Executive breaches or threatens to breach this
Agreement, Executive consents to injunctive relief in favor of Sears without the
necessity of Sears posting bond. Moreover, any award of injunctive relief

-4-



--------------------------------------------------------------------------------



 



shall not preclude Sears from seeking or recovering any lawful compensatory
damages which may have resulted from a breach of this Agreement, including a
forfeiture of any payments not yet made and a return of any payments already
received by Executive.

            (g) Any waiver, or failure to seek enforcement or remedy for any
breach or suspected breach, of any provision of this Agreement by Sears or
Executive in any instance shall not be deemed a waiver of such provision in the
future,

            (h) Executive may request (i) a waiver of the non-competition
provisions of this Agreement or (ii) that the time frame in Section 6(b), above,
commence during Executive’s continued employment with Sears, by written request
to the Chief Executive Officer of Sears or the equivalent. Such a request will
be given reasonable consideration and may be granted, in whole or in part, or
denied at Sears’ absolute discretion.

      7. In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of any compensation or benefits
payable to Executive hereunder; and except as specifically provided in
paragraphs (a) and (b) of Section 1 and Sections 6(e) and (f) and 10, such
compensation and benefits shall not be reduced whether or not Executive obtains
other employment,

      8. Executive agrees, without receiving additional compensation, to fully
and completely cooperate with Sears, both during and after the period of active
employment, in all investigations, potential litigation or litigation in which
Sears is involved or may become involved other than any such investigations,
potential litigation or litigation between Sears and Executive. Sears will
reimburse Executive for reasonable travel and out-of-pocket expenses incurred in
connection with any such investigations, potential litigation or litigation.

      9. Executive agrees that both during and after the period of active
employment with Sears, Executive will not voluntarily act as a witness,
consultant or expert for any person or party in any action against or involving
Sears or any corporate relative of Sears, unless subject to judicial enforcement
to appear as a fact witness only.

      10. In the event of a breach by Executive of any of the provisions of this
Agreement, including but not limited to the non-disparagement provision
(Section 3 herein), and the non-competition provisions (Section 6 herein) of
this Agreement, Sears obligation to make salary continuation or any other
payments under this Agreement will immediately cease.

      11. If any provision(s) of this Agreement shall be found invalid, illegal,
or unenforceable, in whole or in part, then such provision(s) shall be modified
or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

      12. This Agreement will be governed under the internal laws of the state
of Illinois without regard to principles of conflicts of laws. Executive agrees
that the state and federal courts located in the state of Illinois shall have
exclusive jurisdiction in any action, Suit or

-5-



--------------------------------------------------------------------------------



 



proceeding based on or arising out of this Agreement, and Executive hereby:
(a) submits to the personal jurisdiction of such courts; (b) consents to the
service of process in connection with any action, suit, or proceeding against
Executive; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction, venue or
service of process.

      13. Executive agrees to waive any right to a jury trial on any claim
contending that this Agreement or the General Release and Waiver is illegal or
unenforceable in whole or in part, and Executive agrees to try any claims
brought in a court or tribunal without use of a jury or advisory jury. Further,
should any claim arising out of Executive’s employment or termination of
employment be found by a court or tribunal of competent jurisdiction to not be
released by the General Release and Waiver, Executive agrees to try such claim
to the court or tribunal without use of a jury or advisory jury.

      14. This Agreement does not constitute a contract of employment, and
Executive acknowledges that Executive’s employment with Sears is terminable
“at-will” by either party with or without cause and with or without notice.

      15. If any provision of this Agreement conflicts with any other agreement,
policy, plan, practice or other Sears document, then the provisions of this
Agreement will control. Executive shall not be eligible for any benefits under
the Sears Transition Pay Plan or any successor severance plan or program. This
Agreement will supersede any prior agreement between between Executive and Sears
with respect to the subject matter contained herein (with the exception of the
Executive Non-Disclosure and Non-Solicitation of Employees Agreement dated ___,
200 _) and may be amended only by a writing signed by an authorized officer of
Sears.

      16. All compensation paid or provided to Executive under this Agreement
shall be subject to any applicable federal, state or local income and employment
tax withholding requirements.

      17. Sears may assign its rights under this Agreement to any successor in
interest, whether by merger, consolidation, sale of assets, or otherwise. This
Agreement shall be binding whether it is between Sears and Executive or between
any successor or assignee of Sears or affiliate thereof and Executive.

      18. This Agreement may be executed in one or more counterparts, which
together shall constitute a valid and binding agreement.

-6-



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, Executive and Sears, by its duly authorized
representative, have executed this Agreement effective as of the date set forth
below.

         
 
  SEARS HOLDINGS CORPORATION
 
       
 
       
 
  BY:    
 
     
EXECUTIVE
       
 
       
 
       
 
       
 
   
Date
  Date

-7-



--------------------------------------------------------------------------------



 



NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND
WAIVER WITHIN SEVEN (7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD
MUST BE IMMEDIATELY SUBMITTED IN WRITING TO GENERAL COUNSEL, SEARS HOLDINGS
CORPORATION, 3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

      In consideration for the benefits that I will receive under the attached
Executive Severance/Non-Compete Agreement, I and any person acting by, through,
or under me hereby release, waive, and forever discharge Sears Holdings
Corporation, its current and former agents, subsidiaries, affiliates, employees,
officers, shareholders, successors, and assigns (“Sears”) from any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief or remuneration of any kind whatsoever, whether known or unknown at this
time, arising out of, or connected with, my employment with Sears and the
termination of my employment, including, but not limited to, all matters in law,
in equity, in contract (oral or written, express or implied), or in tort, or
pursuant to statute, including any claim for age or other typos of
discrimination under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or other federal,
state, or local law or ordinance, to the fullest extent permitted under the law,
including the Employee Retirement Income Security Act. This General Release and
Waiver does not apply to any claims or rights that may arise after the date that
I signed this General Release and Waiver. I understand that Sears is not
admitting to any violation of my rights or any duty or obligation owed to me.

      Excluded from this General Release and Waiver are my claims which cannot
be waived by law, including but not limited to (1) the right to file a charge
with or participate in an investigation conducted by certain government
agencies, (2) any rights or claims to benefits accrued under benefit plans
maintained by Sears pursuant to ERISA, and (3) any claims that cannot be waived
under the Fair Labor Standards Act or Family and Medical Leave Act. I do,
however, waive my right to any monetary recovery should any agency pursue any
claims on my behalf. I represent and warrant that I have not filed any
complaint, charge, or lawsuit against Sears with any governmental agency and/or
any court.

      In addition, I agree never to sue Sears in any forum for any claim covered
by this General Release and Waiver except that I may bring a claim under the
ADEA to challenge this General Release and Waiver. If I violate this General
Release and Waiver by suing Sears, other than under ADEA, I shall be liable to
Sears for its reasonable attorney’s fees and other litigation costs and expenses
incurred in defending against such a suit.

      I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.

-8-



--------------------------------------------------------------------------------



 



      I have had the opportunity to seek, and I was advised in writing to seek,
legal counsel prior to signing this General Release and Waiver.

      I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

      I understand that, if I sign the General Release and Waiver, I can change
my mind and revoke it within seven (7) days after signing it by notifying the
General Counsel of Sears in writing at Sears Holdings Corporation, 3333 Beverly
Road, Hoffman Estates, Illinois 60179. I understand that this General Release
and Waiver will not be effective until after this seven (7) day revocation
period has expired.

             
Date:
  SAMPLE ONLY — DO NOT SIGN   Signed by:   SAMPLE ONLY — DO NOT SIGN

           

      Witness by:    

           

-9-



--------------------------------------------------------------------------------



 



Executive:   Date:                     , 2005

Appendix A
to Executive Severance/Non-Compete Agreement

      In addition to all companies otherwise meeting the definition of “Sears
Competitor” in Section 6(b)(ii)(2) of the Executive Severance/Non-Compete
Agreement to which this Appendix A is attached, the following companies are
“Sears Competitors” for purposes of that Section 6(b)(i):



Retail
Department Stores
Dillard’s, Inc.
Federated Department Stores, Inc.
J. C. Penney Company, Inc.
Kohls’ Corporation
The May Department Stores Company
Mervyn’s
Saks Incorporated

Discount Stores
Kohl’s Corporation
Target Corporation
Wal-Mart Stores, Inc.

Specialty Stores
AutoZone, Inc.
Bed Bath & Beyond Inc.
Best Buy Co., Inc.
CarMax, Inc.
Circuit City Stores, Inc.
CompUSA Inc. (eliminate hyphen)
Finlay Enterprises, Inc. (Jewelry)
Gap Inc.
Limited Brands, Inc.
Linens ‘n Things, Inc.
Office Depot, Inc.
The Pep Boys – Manny, Moe & Jack
Pier 1 Imports, Inc.
Tandy Brands Accessories, Inc.
Zale Corporation

Home/Product Services
Ace Hardware Corporation
TruServe Corporation
Lowe’s Companies, Inc.
Menard, Inc.
The Home Depot, Inc.

Other
Maytag Corporation
Whirlpool Corporation
The ServiceMaster Company



